DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 12/15/2021.
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments dated 12/15/2021 with respect to claims 1-20 have been fully considered but they are not persuasive.
The Applicant presented argument that the references, alone or in any combination, do not teach leaf switch devices that each include a plurality of leaf switch device downlink ports, that are each included in a first network fabric and have been aggregated to provide a first aggregation fabric, and that, when the plurality of leaf switch device downlink ports are not aggregated in a Link Aggregation Group (LAG), each generate and transmit first discovery communications via each of the plurality of leaf switch device downlink ports that include a first network fabric identifier that identifies the first network fabric and a first aggregation fabric identifier that identifies the first aggregation fabric, along with a 1/0 modules that each include a plurality of 1/0 module uplink ports, that are each included in a second network fabric and have been 

The Examiner respectfully disagrees. The Examiner would like to present that it is improper to import claim limitations from the specification. See MPEP 2111.01. II; and 
also noted that the amendment changed scope of the claim.
Therefore, upon further consideration the Examiner presents that Velayudhan discloses (Fig 3 [0038] and Fig. 4, Process 400 Steps 420->430->440->450, [0040]) switch 110 may transmit a probe message on each of those ports to prompt neighboring switches in passive mode to provide their switch and LAG information. Message 350 includes a switch-id of 130 and a LAG-id of 158. When switch 110 receives message 350, switch 110 may create LAG 156 and assign network link 152 and/or the associated port 116 to LAG 156 (downlink port initially was not aggregated in a LAG). (Fig. 4, Process 400 Steps 420->430->440->450, [0040]) process 420 for transmitting a probe message using the port (respective leaf switch device downlink ports), a process 430 for receiving remote switch (receive, via each of a plurality of I/O module uplink ports that are connected to respective leaf switch device downlink ports, first discovery communications), process 440 for determining whether the received remote switch and 
However, Velayudhan is silent on automatically configure the plurality of 1/0 module uplink ports in a first LAG.
Which is disclosed at least by Mohandas (Fig. 4B, Fig 5A, Col 9 Lines 37-50, 59-67, previously presented) Based on the received LLDP packets (Fig. 2 LLDP 290b), at 465, the network element determines whether the AFC mode is also enabled on the remote device, if the AFC mode is enabled on the remote device or LACP packets are 
Therefore, claim 1 and similarly claims 8 and 14, with similar features, are rejected.
Dependent claims 2, 4-7, 9-13, 15 and 17-20 are also rejected for the same reason as above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Velayudhan et al. (US20140355477, of record, hereinafter ‘VELAYUDHAN’) in view of  Vobbilisetty  et al. (US20160330141, of record, hereinafter ‘VOBBILISETTY’) and with further in view of Mohandas et al. (US9413602, of IDS, hereinafter ‘MOHANDAS’).
Regarding claim 1, VELAYUDHAN teaches an automated multi-fabric link aggregation system (Fig. 1, network 100), comprising:
a plurality of leaf switch devices (Fig. 1, Fig. 3, Switch 110 with one or more ports 116) that include a plurality of leaf switch device downlink ports (Fig. 3, [0038] when switch 110 does not receive any messages with switch and LAG information at some of the one or more ports 116), wherein the plurality of leaf switch devices are included in a first network fabric and have been aggregated to provide a first aggregation fabric (Fig. 3, Para [0038] switch 110 may create LAG 156 and assign network link 152 and/or the associated port 116 (of same switch or first network fabric) to LAG 156 (aggregated to provide a first aggregation fabric); switch 130 may respond by transmitting a message 350 back on network link 152. Message 350 includes a switch-id of 130 and a LAG-id of 158), and when the plurality of leaf switch device downlink ports are not aggregated in a Link Aggregation Group (LAG) (Fig 3 [0038] switch 110 may transmit a probe message on each of those ports to  to:
generate first discovery communications that include (Fig. 4 step 420 [0040] process 420 for transmitting a probe message using the port):
a first network fabric identifier that identifies the first network fabric (Para [0038] switch 110 may transmit a probe message 330 using network link 152 to switch 130 and a probe message 340 using network link 154 to switch 130. In some examples, probe messages 330 and 340 may be LACPDUs with empty switch and LAG information. In some examples, probe messages 330 and 340 may include a switch-id of 110 (first network fabric identifier) and a LAG-id (first aggregation fabric ; and 
a first aggregation fabric identifier that identifies the first aggregation fabric (Para [0038] switch 110 may transmit a probe message 330 using network link 152 to switch 130 and a probe message 340 using network link 154 to switch 130. In some examples, probe messages 330 and 340 may be LACPDUs with empty switch and LAG information. In some examples, probe messages 330 and 340 may include a switch-id of 110 (first network fabric identifier) and a LAG-id (first aggregation fabric identifier) associated with a respective port on which probe message 330 or 340 are transmitted); and 
transmit the first discovery communications via each of the plurality of leaf switch device downlink ports (Fig. 4, Process 400 Steps 420->430->440->450, [0040]) process 420 for transmitting a probe message using the port (respective leaf switch device downlink ports)); and
a plurality of Input/Output (I/O) modules that include a plurality of I/O module uplink ports (Fig. 1 I/O ports 126 of Switch 120), wherein the plurality of I/O modules are included in a second network fabric and have been aggregated to provide a second aggregation fabric (Fig. 3, [0038] switch 130 may respond by transmitting a message 350 back on network link 152. Message 350 includes a switch-id of 130 and a LAG-id of 158), and wherein each of the plurality of I/O modules is configured to:
receive, via each of the plurality of I/O module uplink ports, the first discovery communications from the plurality of leaf switch devices (Fig. 3, [0038] When switch 130 receives probe message 330 on network link 152. See also Fig. 4 Steps 420-430 implying remote switch receive probe message);
determine that each first discovery communication received via each of the plurality of I/O module uplink ports includes the first network fabric identifier and the first aggregation fabric identifier (Para [0038] probe messages 330 and 340 may include a switch-id of 110 (first network fabric identifier) and a LAG-id (first aggregation fabric identifier) associated with a respective port on which probe message 330 or 340 are transmitted. When switch 130 receives probe message 330 on network link 152, switch 130 may respond by transmitting a message 350 back on network link 152).
VELAYUDHAN is silent on automatically configure, in response to determining that each first discovery communication received via each of the plurality of I/O module uplink ports includes the first network fabric identifier and the first aggregation fabric identifier, the plurality of I/O module uplink ports in a first LAG.
In an analogous art, VOBBILISETTY teaches to configure, in response to determining that each first discovery communication received via each of the plurality of I/O module uplink ports includes the first network fabric identifier and the first aggregation fabric identifier, the plurality of I/O module uplink ports in a first LAG (Para [0019-0020] The switch also includes a control module operable, operate the first fabric switch as a single Ethernet switch based on the automatic configuration capabilities of the control plane. The switch includes a link aggregation 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the hybrid virtual link aggregation of VOBBILISETTY to the system of link aggregation of VELAYUDHAN  in order to take the advantage of a method for facilitating link aggregation from one device to multiple fabric switches using the flexible way to improve the scalability of a switch system proving an economically viable way of meeting demand for bandwidth (VOBBILISETTY: Para [0004-0007]).
The combination of VELAYUDHAN and VOBBILISETTY do not explicitly disclose automatically configure, in response to determining that each first discovery 
In an analogous art, MOHANDAS teaches to automatically configure, in response to determining that each first discovery communication received via each of the plurality of I/O module uplink ports, the plurality of I/O module uplink ports in a first LAG (Fig. 4B, Fig 5A, Col 9 Lines 37-50, 59-67: Based on the received LLDP packets (Fig. 2 LLDP 290b), at 465, the network element determines whether the AFC mode is also enabled on the remote device, if the AFC mode is enabled on the remote device or LACP packets are received from the remote device, at 480, the network element automatically configures a network fabric between the port and the remote device, at 515, the network element determines whether multiple ports are connected to the same remote device. In an exemplary embodiment, the network element determines that multiple ports are connected to the same remote device when LACP packets are received on each of the ports from the same remote device with the same admin key. If multiple ports are connected to the same remote device, at 520, the network element forms a LAG including those ports).
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the hybrid virtual link aggregation of MOHANDAS to the system of link aggregation of VELAYUDHAN and VOBBILISETTY  in order to take the advantage of a method allowing for automatic configuration of the network fabric providing larger capacity and faster throughput using a particular manner of fabric detection and fabric configuration in a data communication network  (MOHANDAS: Abstract, Col 1 Lines 19-21, 62-64).

Regarding claim 2, the combination of VELAYUDHAN, VOBBILISETTY and MOHANDAS, specifically VELAYUDHAN teaches wherein each of the plurality of I/O modules (Fig. 1 Switch 120 Ports 126 receiving input messages 162, 162, and transmitting messages 166, 168) is configured to:
generate second discovery communications (Fig 1, Para [0026]: switch 120 may transmit messages (e.g., messages 166 and 168) that include:
a second network fabric identifier that identifies the second network fabric (Fig 1, Para [0026]: switch 120 may transmit messages (e.g., messages 166 and 168) including a switch-id of 120 and a LAG-id of 148 on all of the ports 126 associated with LAG 148 to switch 110); and
a second aggregation fabric identifier that identifies the second aggregation fabric (Fig 1, Para [0026]: switch 120 may transmit messages (e.g., messages 166 and 168) including a switch-id of 120 and a LAG-id of 148 on all of the ports 126 associated with LAG 148 to switch 110); and
transmit the second discovery communications via each of the plurality of I/O module uplink ports to the plurality of leaf switch devices (Fig 1, Para [0026]: switch 120 may transmit messages (e.g., messages 166 and 168) including a switch-id of 120 and a LAG-id of 148 on all of the ports 126 associated with LAG 148 to switch 110).  

claim 4, the combination of VELAYUDHAN and VOBBILISETTY are silent about wherein the first discovery communications are Link Layer Discovery Protocol (LLDP) communications.  
MOHANDAS teaches wherein the first discovery communications are Link Layer Discovery Protocol (LLDP) communications (Fig. 2, LLDP 290b, Col 9 Lines 32-35: at 455, where a network element transmits LLDP packets (the first discovery communications) including a TLV indicating that the AFC mode is enabled on a port of the network element. At 460, the network element further receives LLDP packets (Fig. 2 LLDP 290b) from a remote device on the port).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the hybrid virtual link aggregation of MOHANDAS to the system of link aggregation of VELAYUDHAN and VOBBILISETTY  in order to take the advantage of a method allowing for automatic configuration of the network fabric providing larger capacity and faster throughput using a particular manner of fabric detection and fabric configuration in a data communication network  (MOHANDAS: Abstract, Col 1 Lines 19-21, 62-64).

Regarding claim 5, the combination of VELAYUDHAN, VOBBILISETTY and MOHANDAS, specifically  VELAYUDHAN teaches wherein each of the plurality of I/O modules (Fig. 3, Switch 130 Ports 126) is configured to:
generate, subsequent to configuring the plurality of I/O module uplink ports in the first LAG, link aggregation communications (Fig. 3, Para [0038] switch 130 may respond by transmitting a message 350 (generate link aggregation ; and
transmit the link aggregation communications via each of the plurality of I/O module uplink ports to the plurality of leaf switch devices (Fig. 3, Para [0038] switch 130 may respond by transmitting a message 350 (transmit link aggregation communications) back on network link 152; switch 130 may respond by transmitting a message 360).

Regarding claim 6, the combination of VELAYUDHAN, VOBBILISETTY and MOHANDAS, specifically VELAYUDHAN teaches wherein each of the leaf switch devices is configured to:
receive, via each of the plurality of leaf switch device downlink ports, the link aggregation communications from the plurality of I/O modules (Fig. 3 messages 350, 360, Para [0038] switch 130 (plurality of I/O modules in switch 130 ) may respond by transmitting a message 350 back on network link 152. Message 350 includes a switch-id of 130 and a LAG-id of 158); and
automatically configure, in response to receiving the link aggregation communications, the plurality of leaf switch device downlink ports in a second LAG (Para [0038] When switch 110 receives message 350, switch 110 may create LAG 156 and assign network link 152 and/or the associated port 116 to LAG 156. Similarly, 

Regarding claim 7, the combination of VELAYUDHAN, VOBBILISETTY and MOHANDAS, specifically VELAYUDHAN teaches wherein the link aggregation communications are Link Aggregation Control Protocol (LACP) communications (Para [0038] switch 110 may learn the configuration of LAG 156 from the messages 350 and 360 received from switch 130. In some examples, messages 350 and/or 360 may be LACPDUs).  

Regarding claim 8, VELAYUDHAN teaches an Information Handling System (IHS) (Fig. 1, network 100, Para [0001] The present disclosure relates generally to information handling systems (HIS, see [0002]). (Para [0018]) FIG. 1, network 100 may include network switching devices or switches 110, 120, and 130), comprising:
a processing system (Para [0017] The IHS may include one or more processing resources such as a central processing unit (CPU) or hardware or software control logic. (Para [0019]) switch 120 includes a control unit 122.); and
a memory system that is coupled to the processing system and that includes instructions that, when executed by the processing system, cause the processing system to provide an Input/Output (I/O) module engine (Para [0019-that is configured to:
receive, via each of a plurality of I/O module uplink ports that are connected to respective leaf switch device downlink ports on a plurality of leaf switch devices, first discovery communications from the plurality of leaf switch devices (Para [0038] probe messages 330 and 340 (first discovery communications) may include a switch-id of 110 (first network fabric identifier) and a LAG-id (first aggregation fabric identifier) associated with a respective port on which probe message 330 or 340 are transmitted. When switch 130 receives probe message 330 on network link 152, switch 130 may respond by transmitting a message 350 back on network link 152) while the respective leaf switch device downlink ports are not aggregated in a Link Aggregation Group (LAG) (Fig 3 [0038] switch 110 may transmit a probe message on each of those ports to prompt neighboring switches in passive mode to provide their switch and LAG information. Message 350 includes a switch-id of 130 and a LAG-id of 158. When switch 110 receives message 350, switch 110 may create LAG 156 and assign network link 152 and/or the associated port 116 to LAG 156 (downlink port initially was not aggregated in a LAG). (Fig. 4, Process 400 Steps 420->430->440->450, [0040]) process 420 for transmitting a probe message using the port );
determine that each first discovery communication received via each of the plurality of I/O module uplink ports (Para [0038] probe messages 330 and 340 (first discovery communications) may include a switch-id of 110 (first network fabric identifier) and a LAG-id (first aggregation fabric identifier) associated with a respective port on which probe message 330 or 340 are transmitted. When switch 130 receives probe message 330 on network link 152, switch 130 may respond by transmitting a message 350 back on network link 152) includes:
a first network fabric identifier that identifies a first network fabric that includes the plurality of leaf switch devices (Para [0038] probe messages 330 and 340 (first discovery communications) may include a switch-id of 110 (first network fabric identifier) and a LAG-id (first aggregation fabric identifier) associated with a respective port on which probe message 330 or 340 are transmitted. When switch 130 receives and
a first aggregation fabric identifier that identifies a first aggregation fabric that includes the plurality of leaf switch devices (Para [0038] probe messages 330 and 340 (first discovery communications) may include a switch-id of 110 (first network fabric identifier) and a LAG-id (first aggregation fabric identifier) associated with a respective port on which probe message 330 or 340 are transmitted. When switch 130 receives probe message 330 on network link 152, switch 130 may respond by transmitting a message 350 back on network link 152).
VELAYUDHAN is silent on automatically configure, in response to determining that each first discovery communication received via each of the plurality of I/O module uplink ports includes the first network fabric identifier and the first aggregation fabric identifier, the plurality of I/O module uplink ports in a first LAG.  
In an analogous art, VOBBILISETTY teaches configure, in response to determining that each first discovery communication received via each of the plurality of I/O module uplink ports includes the first network fabric identifier and the first aggregation fabric identifier, the plurality of I/O module uplink ports in a first LAG (Para [0019-0020] The switch also includes a control module operable, operate the first fabric switch as a single Ethernet switch based on the automatic configuration capabilities of the control plane. The switch includes a link aggregation module. During operation, the link aggregation module operates a first trunked link of 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the hybrid virtual link aggregation of VOBBILISETTY to the system of link aggregation of VELAYUDHAN  in order to take the advantage of a method for facilitating link aggregation from one device to multiple fabric switches using the flexible way to improve the scalability of a switch system proving an economically viable way of meeting demand for bandwidth (VOBBILISETTY: Para [0004-0007]).
The combination of VELAYUDHAN and VOBBILISETTY are silent about automatically configure, in response to determining that each first discovery 
In an analogous art, MOHANDAS teaches automatically configure, in response to determining that each first discovery communication received via each of the plurality of I/O module uplink ports, the plurality of I/O module uplink ports in a first LAG (Fig. 4B, Fig 5A, Col 9 Lines 37-50, 59-67: Based on the received LLDP packets (Fig. 2 LLDP 290b), at 465, the network element determines whether the AFC mode is also enabled on the remote device, if the AFC mode is enabled on the remote device or LACP packets are received from the remote device, at 480, the network element automatically configures a network fabric between the port and the remote device, at 515, the network element determines whether multiple ports are connected to the same remote device. In an exemplary embodiment, the network element determines that multiple ports are connected to the same remote device when LACP packets are received on each of the ports from the same remote device with the same admin key. If multiple ports are connected to the same remote device, at 520, the network element forms a LAG including those ports).
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the hybrid virtual link aggregation of MOHANDAS to the system of link aggregation of VELAYUDHAN and VOBBILISETTY  in order to take the advantage of a method allowing for automatic configuration of the network fabric providing larger capacity and faster throughput using a particular manner of fabric detection and fabric configuration in a data communication network  (MOHANDAS: Abstract, Col 1 Lines 19-21, 62-64).

Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth for claim 2.
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth for claim 4.

Regarding claim 11, the combination of VELAYUDHAN, VOBBILISETTY and MOHANDAS, specifically VELAYUDHAN teaches wherein the I/O module engine (Fig. 3, Switch 130 Ports 126, Para [0020] the control unit 132 may be used to make forwarding decisions for network traffic being handled by the switch 130) is configured to:
Customer No.: 0000160825generate, subsequent to configuring the plurality of I/O module uplink ports in the first LAG, link aggregation communications (Fig. 3, Para [0038] switch 130 may respond by transmitting a message 350 (generate link aggregation communications) back on network link 152. Message 350 includes a switch-id of 130 and a LAG-id of 158; switch 130 may respond by transmitting a message 360 (generate link aggregation communications) back on network link 154. Message 360 also includes the switch-id of 130 and the LAG-id of 158 (subsequent to configuring the plurality of I/O module uplink ports in the first LAG)); and
transmit the link aggregation communications via each of the plurality of I/O module uplink ports to the plurality of leaf switch devices (Fig. 3, Para [0038] switch 130 may respond by transmitting a message 350 (transmit link aggregation .  

Regarding claim 12, the combination of VELAYUDHAN, VOBBILISETTY and MOHANDAS, specifically VELAYUDHAN teaches wherein the link aggregation communications are Link Aggregation Control Protocol (LACP) communications (Fig. 1, Para [0027] the messages 166, 168 (the link aggregation communications) may be LACP Data Units (LACPDUs)).  

Regarding claim 13, the combination of VELAYUDHAN, VOBBILISETTY and MOHANDAS, specifically VELAYUDHAN teaches wherein the I/O module engine is configured to: provide the plurality of I/O module uplink ports in an active mode (Para [0026] switch 120 may transmit messages (e.g., messages 166 and 168) including a switch-id of 120 and a LAG-id of 148 on all of the ports 126 associated with LAG 148 to switch 110. (Para [0047]) once the port is associated with a LAG, the switch may begin maintenance and verification of the LAG and the port and/or network link assigned to the LAG by periodically transmitting a hello message using the port, the hello message may be one of the messages 166, 168).  

Regarding claim 14, VELAYUDHAN teaches a method for automatically configuring link aggregations in multiple fabrics (Fig. 1, network 100), comprising:
receive, by an Input/Output (I/O) module via each of a plurality of I/O module uplink ports that are connected to respective leaf switch device downlink ports on a plurality of leaf switch devices, first discovery communications from the plurality of leaf switch devices (Para [0038] probe messages 330 and 340 (first discovery communications) may include a switch-id of 110 (first network fabric identifier) and a LAG-id (first aggregation fabric identifier) associated with a respective port on which probe message 330 or 340 are transmitted. When switch 130 receives probe message 330 on network link 152, switch 130 may respond by transmitting a message 350 back on network link 152) while the respective leaf switch device downlink ports are not aggregated in a Link Aggregation Group (LAG) (Fig 3 [0038] switch 110 may transmit a probe message on each of those ports to prompt neighboring switches in passive mode to provide their switch and LAG information. Message 350 includes a switch-id of 130 and a LAG-id of 158. When switch 110 receives message 350, switch 110 may create LAG 156 and assign network link 152 and/or the associated port 116 to LAG 156 (downlink port initially was not aggregated in a LAG). (Fig. 4, Process 400 Steps 420->430->440->450, [0040]) process 420 for transmitting a probe message using the port (respective leaf switch device downlink ports), a process 430 for receiving remote switch (receive, via each of a plurality of I/O module uplink ports that are connected to respective leaf switch device downlink ports, first discovery communications), process 440 for determining whether the received remote switch and LAG information matches previously received remote switch and LAG information, (if no in 440) a process 450 for creating a new LAG with the port. It is obvious that process 400 for creating new LAG applies to any or each of the plurality of ports downlink ports not in a LAG for respectively for each of the leaf switches);
determine, by the I/O module, that each first discovery communication received via each of the plurality of I/O module uplink ports (Para [0038] probe messages 330 and 340 (first discovery communications) may include a switch-id of 110 (first network fabric identifier) and a LAG-id (first aggregation fabric identifier) associated with a respective port on which probe message 330 or 340 are transmitted. When switch 130 receives probe message 330 on network link 152, switch 130 may respond by transmitting a message 350 back on network link 152) includes:
a first network fabric identifier that identifies a first network fabric that includes the plurality of leaf switch devices (Para [0038] probe messages 330 and 340 (first discovery communications) may include a switch-id of 110 (first network fabric identifier) and a LAG-id (first aggregation fabric identifier) associated with a respective port on which probe message 330 or 340 are transmitted. When switch 130 receives probe message 330 on network link 152, switch 130 may respond by transmitting a message 350 back on network link 152); and
a first aggregation fabric identifier that identifies a first aggregation fabric that includes the plurality of leaf switch devices (Para [0038] probe messages 330 and 340 (first discovery communications) may include a switch-id of 110 (first network fabric identifier) and a LAG-id (first aggregation fabric identifier) associated with a respective port on which probe message 330 or 340 are transmitted. When switch 130 receives probe message 330 on network link 152, switch 130 may respond by transmitting a message 350 back on network link 152); and

In an analogous art, VOBBILISETTY teaches configure, by the I/O module in response to determining that each first discovery communication received via each of the plurality of I/O module uplink ports includes the first network fabric identifier and the first aggregation fabric identifier, the plurality of I/O module uplink ports in a first LAG (Para [0019-0020] The switch also includes a control module operable, operate the first fabric switch as a single Ethernet switch based on the automatic configuration capabilities of the control plane. The switch includes a link aggregation module. During operation, the link aggregation module operates a first trunked link of the switch in conjunction with a second trunked link of a second switch of the first fabric switch as a virtual link aggregation (configure first Link Aggregation Group (LAG)). The virtual link aggregation is mapped to the switch and the second switch. (Fig. 5A, Para [0090]) RBridges 512 (leaf switch devices are included in a first network fabric) and 522 are coupled to each other via a plurality of links. These links can be configured to operate as a trunk 532 (in response to determining that each first discovery communication received via each of the plurality of I/O module uplink ports includes the first network fabric identifier and the first aggregation fabric identifier). Similarly, RBridges 514 and 524 are coupled to each other via a plurality of links. These links can be configured to operate as a trunk 534 (I/O modules are included in a second 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the hybrid virtual link aggregation of VOBBILISETTY to the system of link aggregation of VELAYUDHAN  in order to take the advantage of a method for facilitating link aggregation from one device to multiple fabric switches using the flexible way to improve the scalability of a switch system proving an economically viable way of meeting demand for bandwidth (VOBBILISETTY: Para [0004-0007]).
The combination of VELAYUDHAN and VOBBILISETTY are silent about automatically configure, by the I/O module in response to determining that each first discovery communication received via each of the plurality of I/O module uplink ports, the plurality of I/O module uplink ports in a first LAG.
In an analogous art, MOHANDAS teaches automatically configure, by the I/O module in response to determining that each first discovery communication received via each of the plurality of I/O module uplink ports, the plurality of I/O module uplink ports in a first LAG (Fig. 4B, Fig 5A, Col 9 Lines 37-50, 59-67: Based on the received LLDP packets (Fig. 2 LLDP 290b), at 465, the network element determines whether the AFC mode is also enabled on the remote device, if the AFC mode is enabled on the remote device or LACP packets are received from the remote device, at 480, the network element automatically configures a network fabric between the port and the remote device, at 515, the network element determines whether 
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the hybrid virtual link aggregation of MOHANDAS to the system of link aggregation of VELAYUDHAN and VOBBILISETTY  in order to take the advantage of a method allowing for automatic configuration of the network fabric providing larger capacity and faster throughput using a particular manner of fabric detection and fabric configuration in a data communication network  (MOHANDAS: Abstract, Col 1 Lines 19-21, 62-64).

Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 2.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth for claim 4.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth for claim 5.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth for claim 6.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth for claim 7.

Allowable Subject Matter
Claims 3 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and in intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, VELAYUDHAN, VOBBILISETTY and MOHANDAS  either alone or in combination fails to teach wherein each of the leaf switch devices is configured to:
receive, via each of the plurality of leaf switch device downlink ports, the second discovery communications from the plurality of I/O modules;
determine that each second discovery communication received via each of the plurality of leaf switch device downlink ports includes the second network fabric identifier and the second aggregation fabric identifier; and
automatically configure, in response to determining that each second discovery communication received via each of the plurality of leaf switch device downlink ports includes the second network fabric identifier and the second aggregation fabric identifier, the plurality of leaf switch device downlink ports in a second LAG.  

Regarding claim 16, VELAYUDHAN, VOBBILISETTY and MOHANDAS  either alone or in combination fails to teach receiving, by the plurality of leaf switch devices 
determining, by the plurality of leaf switch devices, that each second discovery communication received via each of the plurality of leaf switch device downlink ports includes the second network fabric identifier and the second aggregation fabric identifier; and
automatically configuring, by the plurality of leaf switch devices in response to determining that each second discovery communication received via each of the plurality of leaf switch device downlink ports includes the second network fabric identifier and the second aggregation fabric identifier, the plurality of leaf switch device downlink ports in a second LAG.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Suryanarayana et al. (US 20210385149 A1), describing LIVENESS DETECTION AND ROUTE CONVERGENCE IN SOFTWARE-DEFINED NETWORKING DISTRIBUTED SYSTEM
Johnsen et al. (US 20190068401 A1), describing SYSTEM AND METHOD FOR REDUNDANT INDEPENDENT NETWORKS IN A HIGH PERFORMANCE COMPUTING ENVIRONMENT

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAH M RAHMAN/Examiner, Art Unit 2413